DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 08/24/2021, with respect to claims 1-10 and 12-14 have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious machining tool apparatus comprising all the structural and functional limitations and further comprising two motors that drive a shaft both rotationally and axially with a sliding and helicoid connection respectively, the first motor and the second motor being coaxial with one another and connected to a control unit connected to position sensors of rotors of the first motor and second motor, the control unit controlling the first motor and second motor so as to produce an axial displacement at constant speed of the drive shaft and to superpose onto this axial displacement axial oscillations having an amplitude and a frequency adapted for chip fragmentation, the control unit permitting a modification in real time of the amplitude and the frequency of the axial oscillations independently of the drive shaft rotation about the axis. Having the oscillations having an amplitude and a frequency adapted for chip fragmentation provides an effective drilling and countersinking operations that keep the drilled chips under control and removed from the countersinking area to have a smooth countersink hole operation.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ROBERT F LONG/Primary Examiner, Art Unit 3731